

114 S1816 IS: Community Bank Access to Capital Act of 2015
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1816IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mr. Rounds (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide relief to community banks, to promote access to capital for community banks, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Community Bank Access to Capital Act of 2015. 2.Basel III exemption for community banks (a)DefinitionIn this section, the term community bank means an insured depository institution, as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)), with consolidated assets of not greater than $50,000,000,000.
 (b)Promulgation of regulationsNot later than 3 months after the date of enactment of this Act, the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall each promulgate a regulation exempting community banks from any regulation issued to implement Basel III: A global regulatory framework for more resilient banks and banking systems, as issued by the Basel Committee on Banking Supervision on December 16, 2010 and revised on June 1, 2011.
 (c)Capital requirements adjustmentThe Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall make the revisions to capital requirements as the Comptroller, the Board, and the Corporation, respectively, determine are necessary or appropriate in light of the regulations required under subsection (b).
 3.Internal control attestation requirement exemptionsSection 404(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(c)) is amended— (1)by striking that is neither and inserting the following:
				
 that—(1)is neither; (2)by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (2)is an insured depository institution or a depository institution holding company (as those terms are defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), with consolidated assets of not greater than $1,000,000,000..
 4.Regulation D changesThe Securities and Exchange Commission— (1)may not adjust—
 (A)the $1,000,000 net worth threshold under section 230.501(a)(5) of title 17, Code of Federal Regulations, or any successor thereto; or
 (B)the $200,000 and $300,000 income thresholds under section 230.501(a)(6) of title 17, Code of Federal Regulations, or any successor thereto; and
 (2)shall, not later than 3 months after the date of the enactment of this Act, revise section 230.506(b)(2)(i) of title 17, Code of Federal Regulations, to change the limitation on the number of purchasers contained in the section from 35 to 70.
			5.Shareholder threshold treatment of savings and loan holding companies
 (a)DefinitionsSection 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended— (1)by redesignating the second paragraph (80) (relating to funding portals) as paragraph (81); and
 (2)by adding at the end the following:  (82)Bank holding companyThe term bank holding company has the meaning given the term in section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)).
 (83)Savings and loan holding companyThe term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))..
 (b)Amendments to section 12 of the Securities Exchange Act of 1934Section 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended— (1)in paragraph (1)(B), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) and inserting , a bank holding company, or a savings and loan holding company; and
 (2)in paragraph (4), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons persons and inserting , a bank holding company, or a savings and loan holding company, 1,200 persons.
 (c)Amendment to section 15 of the Securities Exchange Act of 1934Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the third sentence, by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons persons and inserting , a bank holding company, or a savings and loan holding company, 1,200 persons.